Citation Nr: 0809016	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a disability 
manifested by knots under the skin, to include as secondary 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran does not have a right hip disability that is 
related to active service.

2.  The veteran does not have a bilateral knee disability 
that is related to active service.

3.  The veteran does not have bilateral pes planus that is 
related to active service.

4.  The veteran does not have a disability manifested by 
knots under the skin that is related to active service.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Bilateral pes planus was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

4.  A disability manifested by knots under the skin was not 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in August 2004 and March 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The August 2004 letter told him to 
provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   The March 2006 letter advised the veteran 
of how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the March 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2007.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disabilities.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical 
evidence has been presented showing treatment of a right hip 
disability, bilateral knee disability, and a disability 
manifested by knots under the skin and the possibility that 
these disabilities are related to service, the Board finds 
that an etiology opinion is not "necessary."  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

a.	Right hip

The veteran contends that he injured his right hip during 
service when he was putting a donut on the hook of a chopper 
and was thrown more than 30 feet landing on his right hip 
against a ditch bank.

The first question that must be addressed, therefore, is 
whether incurrence of a right hip disability, is factually 
shown during service.  The Board concludes it was not.  The 
Board notes that the veteran has submitted a statement from 
his wife in which he reports that the veteran came back from 
the service with a bad hip and that his hip was hurt from 
hooking a load to a chopper in the raid when he was thrown 
from the shock and landing on his hip.  In addition, the 
veteran submitted a statement from [redacted] which 
reported that while the veteran "connected the rigging donut 
to the chopper hook, he was knocked flat of his back on the 
ground and then blew around like a rag doll as the chopper 
took off."  Mr. [redacted] also stated that he ran to the 
veteran's aid but he was "knocked out cold.  The medics 
worked with him and got him conscious but he was weak and 
complaining of hurting all over."  

The veteran's service medical records indicate that on August 
16, 1970, the veteran was working on a chopper and got an 
electric shock from it.  The health record from the 93rd Evac 
Hospital noted that the medical who saw him though he had 
decreased respirations and he was dusted off.  On 
examination, the veteran's head, eyes, ears, nose, throat, 
and abdomen were negative, chest was clear, heart had regular 
sinus rhythm without mitral sounds.  The impression was 
normal exam.  However, the service medical records are absent 
complaints, findings or diagnoses of right hip injury or 
problems during service. 

Even assuming that this incident as described by the veteran 
and Mr. [redacted] occurred, and that the veteran injured his 
right hip during this incident, the Board cannot conclude a 
"chronic" condition was incurred during service.  An injury 
to the right hip cannot be considered a chronic disorder 
without some indication that a chronic disability exists.  
Moreover, on the clinical examination for separation from 
service, the veteran's lower extremities were evaluated as 
normal.  

In addition, the post-service medical records are absent any 
complaints of or treatment for a right hip condition.  Thus, 
the medical evidence fails to show that the veteran currently 
suffers from a right hip disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In the absence of competent medical evidence 
that a right hip disability exists and that it was caused by 
or aggravated by the veteran's military service, the criteria 
for establishing service connection for a right hip 
disability have not been established.  38 C.F.R. § 3.303. 

b.	Bilateral knees

The Board concludes that incurrence of bilateral knee 
disability is not factually shown during service.  The Board 
notes that a Report of Medical History completed by the 
veteran in July 1968, prior to his induction into service, 
noted that he had had trick or locked knee and reported that 
his left knee goes out with exertion, that he saw a doctor in 
1967 and 1968 who told him to quit sports.  At that time, an 
x-ray of the left knee was taken, but the veteran's lower 
extremities were evaluated as normal.  The service medical 
records are absent complaints, findings or diagnoses of a 
knee injury or problems during service; and on the clinical 
examination for separation from service, the veteran's lower 
extremities were evaluated as normal.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  A review of 
the veteran's post-service medical records indicates that he 
sought treatment for right knee pain in October 2004.  An 
October 2004 UCU physician note indicates that the veteran 
was jogging three months prior when pain and swelling in the 
right knee first occurred.  The pain improved with cessation 
of jogging, but recurred when the veteran restarted his 
jogging.  The veteran again stopped jogging from October 11 
to October 15 but while jogging October 19 had increased pain 
and swelling in the right knee including a "bubble" of 
swelling over the anterior knee medial to the patella.  A 
December 2004 addendum noted that on the MRI of the right 
knee, there was a prominent joint effusion but no surgical 
disease evident.  

In light of the lack of any relevant history reported between 
the veteran's date of discharge in 1971 and the earliest date 
of record of symptomatology, October 2004, service connection 
is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, in 2004, the appellant clearly had 
effusion of the right knee.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.  However, no medical professional has ever related 
this condition to the veteran's military service. 

In addition, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of this problem until a number of 
years after service.  Thus, the criteria for establishing 
service connection for a right knee disability have not been 
established.  38 C.F.R. § 3.303. 
  
With respect to the left knee, the post-service medical 
records are absent any complaints of or treatment for a left 
knee condition.  Thus, the medical evidence fails to show 
that the veteran currently suffers from a left knee 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a left knee 
disability exists and that it was caused by or aggravated by 
the veteran's military service, the criteria for establishing 
service connection for a left knee disability have not been 
established.  38 C.F.R. § 3.303. 

c.	Pes planus

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2007).

The July 1968 Pre-induction examination report indicates that 
pes valgus planus was diagnosed upon examination. Since this 
disorder was noted upon enlistment examination, the 
presumption soundness does not apply.  See 38 U.S.C.A. §§ 
1111, 1137 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
it will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  If a preexisting disorder is noted upon entry into 
service, and the claimant brings a claim for service 
connection on the basis of aggravation under section 1153, 
the burden falls on the claimant to establish aggravation of 
the preexisting disorder. Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b)(1).  

There is no competent evidence that the veteran's pes planus 
increased in severity during service. The service medical 
records do not reflect any complaints or treatment for the 
pes planus.  The veteran's separation examination indicates 
that the veteran was diagnosed with pes planus but does not 
provide evidence of the degree of severity of the bilateral 
pes planus at the time of separation.

Since there is no competent evidence that the pes planus 
worsened in service, the Board finds that presumption of 
aggravation found in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not arise.  Browder v. Derwinski, 1 Vet. App. 204, 206-
207 (1991).  The presumption of aggravation applies where 
there was a worsening of the disability in service, 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder, 1 Vet. App. 207.  In the 
present case, there is no competent evidence of worsening of 
the pes planus in service.  The veteran has not met the 
burden of establishing aggravation of the preexisting pes 
planus.  See Wagner, 370 F. 3d. at 1096.

Thus, the competent evidence of record establishes that pes 
planus pre-existed service; but does not establish that the 
pre-existing pes planus increased in severity during service.  
Accordingly, a preponderance of the evidence shows that pes 
planus is unrelated to service.

d.	Knots under skin

The Board concludes that incurrence of a disability 
manifested by knots under the skin is not factually shown 
during service.  The Board notes that a Report of Medical 
History completed by the veteran in July 1968, prior to his 
induction into service, noted that he had had skin diseases 
and reported impetigo and boils, recovered.  In addition, the 
service medical records are absent complaints, findings or 
diagnoses of any skin problems during service; and on the 
clinical examination for separation from service, the 
veteran's skin was evaluated as normal.  

Applicable law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e).

A review of the veteran's post-service medical records 
indicates that he underwent an Agent Orange Registry 
Examination in April 2004 at which time he complained of 
infections under the skin recurrent in 1990 and 1998.  At the 
time of the examination of the veteran's skin, no discrete 
lesions were seen although there were some actinic changes on 
the dorsal forearms.  A November 2005 Primary Care Physician 
progress note indicates that the veteran complained of knots 
on legs.  The veteran reported that he awoke with pain like a 
bee sting in his posterior calf and noticed three new knots 
on calf.  He also reported that he had issues for 20 years 
but knots were never present when he was with a doctor.  The 
veteran reported that his last episode occurred last year 
whereby one of the knots appeared above his right quad which 
he attributes right quad atrophy and weakness along with the 
groove in his muscle.  The physician diagnosed subcutaneous 
masses insignificant size but the largest and most 
significant lesion was mildly tender and consistent with 
varicose vein.  

The veteran's service records clearly demonstrate he served 
in the Republic of Vietnam during the required period. He is 
presumed to have been exposed to Agent Orange in service.  38 
C.F.R. § 3.307(a)(6)(i) and (iii) (2006).  The regulations, 
however, do not provide presumptive service connection for 
non-malignant subcutaneous masses based on exposure to Agent 
Orange. 38 C.F.R. § 3.307, 3.309 (2006).  Thus, service 
connection based on presumptive service connection is not 
warranted.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1971 and April 2004, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

The remaining question is whether there is medical evidence 
of a relationship between the subcutaneous masses and the 
veteran's military service.  However, no medical professional 
has ever related this condition to the appellant's military 
service.  The medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  Thus, the criteria for establishing service 
connection for subcutaneous masses have not been established.  
38 C.F.R. § 3.303. 
  
e.	Conclusion

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  




ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a disability manifested 
by knots under the skin, to include as secondary to Agent 
Orange exposure, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


